DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
Claims 1-8 have been canceled. New claims 23-24 have been added.  Claims 9-24 are presented for examination.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 9, 10, 15, 16, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2019/0094966) in view of Atterer (Atterer et al., “Knowing the User’s Every Move – User Activity Tracing for Website Usability Evaluation and Implicit Interaction,” 

 	Regarding claim 9, Kukarni teaches a method of constructing a predictive model for user behavior in a virtual environment comprising:
 	determining a baseline response for each of a plurality of sensors and a user ([0035-0036, 0026], the system obtains sensor data/response from sensors; [0044], for example, the system may obtain baseline signal data from multiple EMG sensors; [0032], the sensor data is processed to determine user interactions with augmented reality content);
 	building an individualized model comprising a plurality of priors generated from the baseline responses ([0035-0036, 0045], the system trains a model e.g., the AR interaction analyzer or the overall Kukarni prediction system, using sensor data; Fig. 2, [0045, 0048, 0061], the model includes multiple sub-models e.g., one or more biosensor models, components or feature sets i.e., “priors,” that are used to generate its output; for example, there are multiple gesture models that generate output in response to a user gesture; or biosensor models that generate output based on features of biosensor signal data; note that per [0024] of the specification, a “prior” can be understood as anything related to a prediction; thus, the claim term “prior” can be mapped to a variety of parameters, elements and features described in Kulkarni, such as biosensor data received by the analyzer, biosensor data stored in a database, biosensor data used to train the models, training datasets generated from sensor data, biosensor models 216, various components in Fig. 2 such as the training manager, trainer, machine learning engine, biosensor data, database, etc. e.g., see Kulkarni Fig. 2, [0033, 0035, 0044, 0045]; all of 
 	the individualized model configured to predict a given response of the user based on a stimulus presentation in the virtual environment ([0035-0036], the system predicts or determines a command or gesture i.e. given response, based on user interactions/gestures/interfaces in a virtual environment/interface; [0032, 0074, 0061, 0042], the user is interacting with augmented reality content e.g., selecting AR content, scrolling displayed AR content, pausing animated content, changing displayed AR content, etc.; the “virtual environment” can be interpreted to be any particular set of AR content; for example, the “stimulus presentation” can be understood as any of one or more actions/interactions with AR content by the user, which can generate sensor data)
 	wherein each of the priors is associated with a respective prediction and a plurality of baseline features in a feature space that is specific to the user and the prediction for an interval of time (a feature set or sub-model of the above model e.g., a biosensor/gesture model, is associated with a prediction of a command or gesture, as noted above i.e., it helps to generate the prediction; it is also associated with multiple parameters i.e., “plurality of baseline features”; for example, [0045] describes outputs, biosensor data, gesture data, particular features of signal data; these features/parameters can be understood to form a “feature space” i.e., a set of features; they are linked to or are specific to a user i.e., they are influenced by or generated based on user gestures/interactions; as such, they are also linked to an interval of time i.e., a gesture inherently involves a particular interval of time over which the gesture is performed; see also [0105, 0072, 0060], which notes that a processor may process gesture data over an interval of time in real 
 	sampling, iteratively, new responses of the user to respective events in the virtual environment during the stimulus presentation ([0058] the system obtains more sensor data from the user and further refines or tunes the model; see also Abstract, [0034], the system may detect a second, new set of sensor data and use it in combination with a first set to augment its analysis),
 	wherein respective intervals of time are determined for each of the new responses (as noted above, any command or determined gesture e.g., “responses,” is linked to a gesture/interaction by the user, which necessarily involves and is processed within an interval of time; see also [0105, 0072, 0060], which notes that a processor may process gesture data over an interval of time in real time);
 	linking each of the new responses and the respective events to respective ones of the intervals of time ([0058, 0034-0035] the system obtains more sensor data from the user and further refines or tunes the model(s); inherently, each sensor data, which is based on a user gesture or action, and each AR content instance occurs at or is linked to a particular time, as noted above e.g., a time when the interaction takes place, a time when a particular interface is presented or adjusted based on user input etc.; see also [0105, 0072, 0060], which notes that a processor may process gesture data over an interval of time in real time); and
 	updating a first prior of the individualized model based on linked ones of the new responses and events ([0058] the system obtains more sensor data from the user and further refines or tunes the model(s); the sensor data can be a user response to an AR event e.g., a selection of an item in an AR interface, as described in [0061]; the above refining should improve the ability of the model to make predictions regarding such gestures/commands; see 
 	wherein updating the first prior comprises updating at least one value of the plurality of baseline features in the feature space of the first prior ([0058, 0045], as noted in [0045], the model(s) use signal data for training; [0058] notes that the models can be repeatedly trained using new sensor data; thus, the sensor data used for the model(s) is updated; this sensor data can be understood to include one or more values generated by user movement e.g., amplitude, frequency etc. as described in [0044-0045]). 
 	However, Kulkarni does not expressly disclose the stimulus presentation is time-stamped. 
 	In the same field of endeavor, Atterer teaches the stimulus presentation is time-stamped (page 7, Section 4.2.2, 4.2.3, it is known to track and timestamp any user interactions with an interface; as noted in the Abstract, page 2, this is done to obtain meaningful insights into how users interact with an application).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the stimulus presentation is time-stamped as suggested in Atterer into Kulkarni because Kulkarni and Atterer pertain to analogous fields of technology.  Kulkarni pertains to an augmented reality system where a user is interacting with and manipulating a user interface.  Atterer also pertains to a system where a user is interacting with a user interface. In Atterer, the user’s interactions/selections are tracked and timestamped.  It would be desirable to incorporate this feature into Kulkarni so that the system could obtain meaningful insights into the user’s interactions e.g., see Atterer page 2, Abstract.  


 	predicting a future response of the user by determining a threshold of predictability of the response of the user under a pre-determined context within the virtual environment (Kulkarni [0034, 0036, 0037], the system analyzes sensor data to determine/predict a command or gesture; this inherently occurs within a particular context within the VR content; there is also inherently a threshold i.e., a certain set of sensor data results will be determined to be associated with a particular command/gesture, and other sensor data will not be seen as having such an association; the above is performed to predict a future user response; for example, the analysis can be performed in real time, which means collected sensor data is used to predict a current gesture; also, the system predicts or determines a user intent or desired action e.g., see Kulkarni [0077-0078, 0039, 0060]);
 	receiving, during the sampling, output data from the sensors (Kulkarni [0034, 0036, 0037], the system analyzes sensor data to determine/predict a command or gesture);
 	detecting in the output data that the threshold is satisfied (Kulkarni [0034, 0036, 0037], the system analyzes sensor data to determine/predict a command or gesture; there is inherently a threshold i.e., a certain set of sensor data results will be determined to be associated with a particular command/gesture, and other sensor data will not be seen as having such an association); and
 	generating an alert to the virtual environment upon detecting that the threshold is satisfied ([0037], as a result of the sensor data and associated, predicted command/gesture, the system may change the VR content; see also Kulkarni [0032, 0074, 0061, 0042].)



 	Regarding claim 16, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 15.  Claim 16 also corresponds to claim 10 and is rejected for the same reasons. 

 	Regarding claim 23, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 9.  The combination of Kulkarni and Atterer also teaches
 	generating a prediction of a future response of the user within the virtual environment,
using the individualized model and the new responses of the user (Kulkarni teaches a system/model that collects new actions/gestures and corresponding sensor data from a user to further improve the model; the user is in an augmented reality environment; based on the sensor data, the system predicts the user’s gesture or command/response e.g., see Kulkarni [0045, 0048, 0061, 0058]); and
 	generating an alert to the virtual environment based on the prediction of the future response (Kulkarni [0061], the system determine a user’s intended interaction, and then display an indication/alert indicating the determined interaction; for example, the system may change the AR content being displayed, zoom the AR content, etc.).



Claims 11 and 17 are rejected under 35 U.S.C. 103 under Kulkarni in view of Atterer, as applied in claims 10 and 16, and further in view of Rempell (US 6,546,397).

 	Regarding claim 11, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 10.  However, the combination of Kulkarni and Atterer does not expressly disclose receiving a confirmation from the user based on the alert to the virtual environment.
 	In the same field of endeavor, Rempell teaches receiving a confirmation from the user based on the alert to the virtual environment (Fig. 37, col. 10, lines 21-34, it is known to have an interface where a user makes a selection in a menu, which leads to another selection e.g., a user selects a menu, which result in the display of a sub-menu, where a user makes another selection; the second selection in a sub-menu, for example, can be seen as a “confirmation” that is based on the alert i.e., the sub-menu resulting from the menu).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated receiving a confirmation from the user based on the alert to the virtual environment as suggested in Rempell into Kulkarni and Atterer because Kulkarni and Rempell pertain to analogous fields of technology.  Kulkarni relates to a system where a the system can obtain user-derived sensor data to determine a command/gesture in an interface; for example, the command/gesture might be to select a menu e.g., see Kulkarni [0042].  Rempell also relates to a user making selections in an interface.  Rempell indicates, as is well known in the art, that a user can select a menu, which results in a sub-menu or interface upon 

	Regarding claim 17, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 16.  Claim 17 also corresponds to claim 11 and is rejected for the same reasons. 

Claims 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni and Atterer, as applied in claims 10 and 16, and further in view of Kopf (US 9,569,812).

  	Regarding claim 12, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 10.  However, the combination of Kulkarni and Atterer does not expressly disclose pausing the user's access to the virtual environment upon detecting that the threshold is satisfied.
 	In the same field of endeavor, Kopf teaches pausing access of the user to the virtual environment upon detecting that the threshold is satisfied (col. 1, lines 23-26, the Kopf invention relates to a user providing input at a client, and receiving a virtual scene from the server to be rendered at the client; col. 2, lines 20-26, as is well known in the art and as taught in Kopf, due to latency, there may be period where there may be a pause in the client’s access to rendered virtual content in the above client-server communication).


 	Regarding claim 13, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 10.  However, the combination of Kulkarni and Atterer does not expressly disclose generating an alert, which is transmitted to a remote device.
 	In the same field of endeavor, Kopf teaches generating an alert, which is transmitted to a remote device (col. 1, lines 19-43, a client device may send a request/alert to a server to request rendering of a virtual scene).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated generating an alert, which is transmitted to a remote device as suggested in Kopf into Kulkarni and Atterer because Kulkarni and Kopf pertain to analogous fields of technology.  Both Kulkarni and Kopf pertain to a user who is requesting 

 	Regarding claim 14, the combination of Kulkarni, Atterer and Kopf teaches the invention as claimed in claim 13.  The combination of Kulkarni, Atterer and Kopf also teaches
	pausing access of the user to the virtual environment upon detecting that the threshold is satisfied (Kopf col. 1, lines 23-26, the Kopf invention relates to a user providing input at a client, and receiving a virtual scene from the server to be rendered at the client; col. 2, lines 20-26, as is well known in the art and as taught in Kopf, due to latency, there may be period where there may be a pause in the client’s access to rendered virtual content in the above client-server communication); and
 	resuming the access of the user to the virtual environment upon receipt of a confirmation from the remote device (Kopf col. 2, lines 3-26, once virtual content i.e., confirmation, is received from the server at the client device, the virtual content can be accessed and rendered at the client device).

	Regarding claim 18, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 16.  Claim 18 also corresponds to claim 12 and is rejected for the same reasons. 

 	Regarding claim 19, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 16.  Claim 19 also corresponds to claim 13 and is rejected for the same reasons. 

.  

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni and Atterer, as applied in claims 10 and 16, and further in view of Kaifosh (US 2019/0228330).

 	Regarding claim 21, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 15.  However, the combination of Kulkarni and Atterer does not expressly disclose wherein updating the first prior comprises updating a weight of the at least one value of the plurality of baseline features in the feature space of the first prior.
 	In the same field of endeavor, Kaifosh teaches wherein updating the first prior further comprises updating a weight of the at least one value of the plurality of baseline features in the feature space of the first prior ([0119-0120, 0123-0125], in a system that involves obtaining data from biosensors to determine how a user is moving, the system also updates the weights applied to different sensor data, based on the confidence level in the data output by a corresponding sensor).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein updating the first prior comprises updating a weight of the at least one value of the plurality of baseline features in the feature space of the first prior as suggested in Kaifosh into Kulkarni and Atterer because Kulkarni and Kaifosh pertain to analogous fields of technology.  Both Kulkarni and Kaifosh pertain to systems that analyze data received from biosensors to predict movements/gestures of a user, and use 

 	Regarding claim 22, the combination of Kulkarni and Atterer teaches the invention as claimed in claim 9.  Claim 22 also corresponds to claim 21 and is rejected for the same reasons.  

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 9 and 15.

 	Regarding claims 9 and 15, Applicant alleges that the cited prior art does not teach the limitation of “wherein each of the priors is associated with a respective prediction and a plurality of baseline features in a feature space that is specific to the user and the prediction for an interval of time; ... and updating a first prior of the priors of the individualized model based on linked ones of the new responses and events, wherein updating the first prior comprises updating at least one value of the plurality of baseline features in the feature space of the first prior" (see page 9 of the reply, emphasis added by Applicant).  
 	In particular, Applicant alleges that (1) Kulkarni does not teach the above features, because “the teachings of Kulkarni are fairly limited in connection with the machine learning techniques to detect a gesture” (see page 9 of the reply); (2) Kulkarni does not teach that the biological data detected in the Kulkarni invention is used for prediction, only detection of  a 
 	Regarding point (1), Examiner respectfully submits that Kulkarni teaches the above limitation.   Kulkarni teaches obtaining biosensor data in an augmented reality system to determine gestures and commands performed by a user.  The biosensor data is used to generate multiple biosensor models i.e., “priors’, which in turn are used to interpret biosensor data and predict/determine user gestures and commands e.g., see Kulkarni [0045, 0048, 0061].  Put another way, each biosensor model/prior helps generate and thus is associated with a prediction/determination.  The biosensor data generated by the sensors and provided to the system/analyzer can indicate a variety of different readings/parameters/values from a user e.g., body temperature, EMG, EEG, nervous system activity in different regions of the body etc.  i.e., “a plurality of baseline features in a feature space that is specific to the user.”  The biosensor data indicates user movements/gestures/commands and can be collected in substantially real time e.g., see [0026, 0033].  Thus, inherently the biosensor data is associated with the interval of time in which the user movement or command gesture took place i.e. “prediction for an interval of time.”  
 	Kulkarni further notes that the above models can be updated based on additional new biosensor data e.g., see Kulkarni [0058].  Put another way, as noted in [0061], a user may perform a gesture in response to an interface e.g. perform a gesture to select something in an augmented reality menu.  That is, the gesture and associated sensor data are related or are linked with an event i.e., a particular augmented reality display.  The gesture generates new sensor data, which is then used to update the above models.  As noted previously, the new sensor data can include new values for body temperature, EEG, EMG etc.  Thus, for at least the above reasons, updating a first prior of the priors of the individualized model based on linked ones of the new responses and events, wherein updating the first prior comprises updating at least one value of the plurality of baseline features in the feature space of the first prior."
 	It should be noted that the above rationale describes only one example mapping between features in Kulkarni and the claims, and other mappings are also possible.  For example, in the view of the Examiner and in accordance with para. [0024] of the specification, the claim term, “prior” can be understood as almost any element, feature or parameter that is related to a prediction.  The claim further requires that the prior be updated using a value.  Examiner believes that are multiple features or elements in Kulkarni that meet the above requirements.  For example, the claimed “priors” can be mapped to one or more of, for example, biosensor data received by the analyzer, biosensor data stored in a database, biosensor data used to train the models, training datasets generated from sensor data, biosensor models 216, various components in Fig. 2 such as the training manager, trainer, machine learning engine, biosensor data, database, etc. e.g., see Kulkarni Fig. 2, [0033, 0035, 0044, 0045].  All of these elements are updated based on biosensor data/values and help to generate a prediction/determination of user gestures and commands.    
 	Regarding point (2), Kulkarni describes a system that can, in real time, obtain sensor data and determine a user’s gesture e.g., see Kulkarni [0077-0078, 0039].  Put another way, it uses sensor data generated in the past to determine a current gesture, which can be considered to be a “prediction” of a gesture.  Examiner additionally submits that it is known and reasonable to describe such sensor-based, real-time gesture detection as a “prediction.”  See, for example, page 215 of Dissanayake (V. Dissanayake et al., “Real Time Gesture Prediction Using Mobile Sensor Data for VR Applications,” International Journal of Machine Learning and Computing, Vol. 6, No. 3, published June 2016), which describes the detection of gestures using sensor data as a 
 	Regarding point (3), Kulkarni [0061] notes that a user can perform a gesture, which generates sensor data; the system can then analyze the sensor data and predict a gesture or command.  It is inherent that the prediction relates to or is associated with a time interval.  For example, the sensor data used to generate the prediction must have been collected over a time interval; the gesture that generated the sensor data must have been performed for a time interval; and/or the resulting predicted command can result in an action that occurs over a time interval (e.g., as noted in Kulkarni [0061], a gesture, such as hand or arm gestures or rubbing two fingertips together, can be performed to change a zoom level or change a song being played; both the gestures and the execution of the corresponding command occur over an interval of time).  See also Kulkarni [0036, 0044, 0039, 0061, 0033].  Even if Applicant believes that a prediction, as described in Kukarni, does not necessarily or inherently relate to an interval of time, Examiner submits that, at the very least, such a correspondence is highly obvious.  That is, a person of ordinary skill in the art would understand that when implementing the Kulkarni invention, that the predicted gestures and commands are generally associated with and based on an interval of time in which the gesture was made and/or the sensor data was collected e.g., see MPEP 2143 I, which notes that a proper rationale to support a conclusion of obviousness includes “obvious to try” i.e., choosing from a finite number of identified, predictable solutions.”  See also Kulkarni [0033], which suggests that sensor data for analysis is collected over a specific 
 	Applicant further argues that claims 10-14 and 16-22 are allowable in view of their dependency on claims 9 and 15.  Claims 10-14 and 16-22 are rejected as being unpatentable over Kulkarni, Atterer, Kopf and/or Kaifosh. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Dissanayake (V. Dissanayake et al., “Real Time Gesture Prediction Using Mobile Sensor Data for VR Applications,” International Journal of Machine Learning and Computing, Vol. 6, No. 3, published June 2016) teaches a system that uses machine learning and sensor data to predict gestures performed by a user for a virtual reality application e.g., see Dissanayake page 215.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent 

/ERIC J YOON/Primary Examiner, Art Unit 2143